DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The amendment filed 3/30/2022 has been entered. Claims 1, 2, 4, 6, 8, 9, 10, and 11 have been amended. Claim 5 has been withdrawn. Claim 3 has been canceled. Claims 12-16 are newly added. Claims 1, 2, 4, and 6-16 are pending in the application. 

Response to Arguments
Regarding the 112f claim interpretation of long member, urging member, sealing member, and holding member, the claim amendments have sufficiently overcome the initial interpretation as defined in the non-final office action dated 12/30/2021. Regarding the 112f claim interpretation of moving mechanism, the claim amendments have failed to overcome the claim interpretation as defined in the non-final office action dated 12/30/2021. 
Regarding the 112b claim rejections identified in the non-final office action dated 12/30/2021, Applicant’s amendments have sufficiently overcome the 112b claim rejections. 
Regarding the 35 U.S.C. §102 claim rejections, Applicant’s amendments and arguments, see pages 7-11, filed 3/30/2022, have been fully considered and are persuasive. 
Regarding the 35 USC §103 claim rejections, Applicant’s amendments and arguments, see pages 7-11, filed 3/30/2022, have been fully considered and fail to persuasively overcome the rejection. Please see the rejections under 35 U.S.C. §103 below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a moving mechanism” in claim 1, which has structural support in [0061] of the specification stating, “…the piston 31 and the holding member 41 configure a moving mechanism…”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6 , 7, 11, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pilvisto et al. (Pub No.: US2007/0099500) hereinafter Pilvisto.
Regarding claim 1, Pilvisto discloses an endoscope (Fig. 1 endoscope 1) comprising: 
an insertion portion (Fig. 1 endoscope shaft 2) configured to be inserted into a lumen in an axial direction; 
a raising base (Fig. 2 rotatable part 4a) that is provided at a distal end side (Fig. 2 near reference number 8) of the insertion portion (Fig. 1 endoscope shaft 2), and i4 the raising base (Fig. 2 rotatable part 4a) being configured to perform an operation of raising a distal end portion of a treatment instrument ([0029] “…this part 4 a is configured in the shaft 1 so that it can rotate with respect to the related working channel 4 in the plane of the impact plate 12. Because of this ability of the distal part 4 a of the working channel 4 to rotate, it is possible to direct a medical instrument, which has been inserted from the proximal end of the endoscope 1 into the working channel 4, accurately to the surgical area.”) that is inserted through the insertion portion (Fig. 1 endoscope shaft 2); 
an operation portion (Fig. 4 control handle 15) that is connectively provided at a proximal end side (Fig. 4 near reference number 26, [0029] “…handle 15 on the proximal end of the endoscope 1…” ) of the insertion portion (Fig. 1 endoscope shaft 2); 
a long member that is wire (Fig. 5 cable cord 17) configured to be inserted through the insertion portion (Fig. 1 endoscope shaft 2)and the operation portion (Fig. 4 control handle 15) be connected connect to the raising base (Fig 2 rotatable part 4a); 
and move in the axial direction to operate the raising base ([0032] “At the beginning of the installation, a cable cord 17 of the Bowden cable 14 is inserted into a Bowden cable casing 18 and then the Bowden cable casing 18 including the cable cord 17 is introduced from the distal end of the endoscope head 3 into a Bowden cable channel 19 configured in the shaft 1.”); 
a moving mechanism (Fig. 5 pressure element 25) configured to: allow the long member accommodate the wire (Fig. 5 cable cord 17) to be inserted through an inside[[,]]; and
 move in the axial direction along the long member wire (Fig. 5 cable cord 17), the moving mechanism (Fig. 5 pressure element 25)  comprising a flanged member (Fig. 5 collar 25a)  at an outer peripheral side portion of the moving mechanism (Fig. 5 pressure element 25); 
a fixing tool (Figs. 4 and 5 nut 21) that is attachable and detachable to and from the moving mechanism (Fig. 5 pressure element 25), and is the fixing tool being configured to fix the moving mechanism and the long member wire (Fig. 5 cable cord 17)  by being attached to the moving mechanism (Fig. 5 pressure element 25); and 
an urging member a compression spring (Fig. 5 spring element 27), wherein: the compression spring (Fig. 5 spring element 27) is provided to surround the outer peripheral side portion of the moving mechanism (Fig 5 pressure element 25) between the flanged member (Fig. 5 collar 25a)  of the moving mechanism (Fig. 5 pressure element 25) and the fixing tool (Figs. 4 and 5 nut 21) such that [[is]] the compression spring (Fig. 5 spring element 27) contacts disposed to contact the moving mechanism and the fixing tool (Figs. 4 and 5 nut 21), the compression spring (Fig. 5 spring element 27) applies a biasing force ([0041] “…upon insertion of the collet 20 into the nut 21, the cable cord 17 presses against the pressure element 25, which in turn constantly presses against the cable cord 17 by means of the spring element 27.”) is set in a direction to separate the moving mechanism (Fig. 5 pressure element 25) and the fixing tool  (Figs. 4 and 5 nut 23) from each other[[, is]] the compression spring (Fig. 5 spring element 27) being configured to push the moving mechanism (Fig. 5 pressure element 25) by bringing the fixing tool (Fig. 4 and 5 nut 23) close to the moving mechanism (Fig. 5 pressure element 25), and has an urging the biasing force having a magnitude to move with a strength that moves the moving mechanism (Fig. 5 pressure element 25) to a predetermined position.  

Regarding claim 2, Pilvisto discloses the endoscope according to claim 1, wherein the urging member compression spring (Fig. 5 spring element 27) elastically deforms when the fixing tool (Fig. 4 and 5 nut 21) approaches the moving mechanism (Fig. 5 pressure element 25, [0041] “…upon insertion of the collet 20 into the nut 21, the cable cord 17 presses against the pressure element 25, which in turn constantly presses against the cable cord 17 by means of the spring element 27.”).  

Regarding claim 4, Pilvisto discloses the endoscope according to claim 1, wherein the urging member compression spring (Fig. 5 spring element 27) is provided inside of the fixing tool (Figs. 4 and 5 nut 21).  

Regarding claim 6, Pilvisto discloses the endoscope according to claim 1, wherein the fixing tool (Fig. 5 nut 21) has a connection mechanism (Fig. 5 outer-thread 20b and inner thread 23b [0036] “The nut 21 is secured on the collet 20 by an outer thread 20b that is configured on the collet 20 and engages with an inner thread 23 b configured in the sleeve 23.”)  that is attached to the moving mechanism (Fig. 5 pressure element 25) by coming close moving closer  ([0040] “…a cap-shaped pressure element 25, which is pre-tensioned by a spring element 27 so that it is contiguous with the sleeve 23 on the proximal end.”) to the moving mechanism (Fig. 5 pressure element 25) against the biasing predetermined urging force  

Regarding claim 7, Pilvisto discloses the endoscope according to claim 6, wherein the connection mechanism (Fig. 5 outer-thread 20b and inner thread 23b)  is screwed onto the moving mechanism (Fig. 5 pressure element 25 [0040] “…pressure element 25…is contiguous with sleeve 23.

Regarding claim 11, Pilvisto discloses the endoscope according to claim 1, wherein the moving mechanism (Fig. 5 pressure element 25) includes a holding member clamp (Fig. 5 collet 20), and the holding member clamp  (Fig. 5 collet 20) holds the long member wire (Fig. 5 cord 17)  when the fixing tool (Fig. 5 nut 21) is attached to the moving mechanism (Fig. 5 pressure element 25), and releases the long member wire (Fig. 5 cord 17) from the moving mechanism (Fig. 5 pressure element 25) when the fixing tool (Fig. 5 nut 21) is detached from the moving mechanism (Fig. 5 pressure element 25).  

Regarding claim 12, Pilvisto discloses the endoscope according to claim 1, wherein the fixing tool  (Fig. 5 nut 21) further comprises an inner cylinder (Fig. 5 pocket hole 22) internally fitted to an inside of the fixing tool (Fig. 5 nut 21), and the compression spring (Fig. 5 spring element 27) is provided in a gap (see annotated Fig. 5) between the fixing tool (Fig. 5 nut 21) and the inner cylinder (Fig. 5 pocket hole 2235.5) , and one end (see annotated Fig. 5) of the compression spring (Fig. 5 spring element 27) contacts the inside of the fixing tool (Fig. nut 21).  

    PNG
    media_image1.png
    435
    701
    media_image1.png
    Greyscale

Regarding claim 15, Pilvisto discloses the endoscope according to claim 11, wherein a first tapered surface (Fig. 5 counter-cone 23 a) is provided on an inner peripheral portion (Fig. 5 sleeve 23)  of the fixing tool (Fig. 5 nut 21) , the first tapered surface (Fig. 5 counter-cone 23 a)  being formed such that an inside diameter becomes smaller toward a backside (Fig. 5), the moving mechanism (Fig. 5 pressure element 25) comprises, on one end side, a collet (Fig. 5 collet 20) including a second tapered surface (Fig. 5 cone 20 a) and a slot (Fig. 5 lumen that holds the cable cod 17), and when the fixing tool (Fig. 5 nut 21) is attached to the moving mechanism (Fig. 5 pressure element 25), the second tapered surface (Fig. 5 cone 20 a) of the collet (Fig. 5 collet 20) contacts the first tapered surface (Fig. 5 counter-cone 23 a) to hold the wire (Fig. 5 cable cord 17) in the slot(Fig. 5 lumen that holds the cable cod 17),  and when the fixing tool (Fig. 5 nut 21) is detached from the moving mechanism(Fig. 5 pressure element 25), the collet (Fig. 5 collet 20) releases the wire (Fig. 5 cable cord 17) from the moving mechanism (Fig. 5 pressure element 25).  

Regarding claim 16, Pilvisto discloses the endoscope according to claim 15, wherein the fixing tool (Fig. 5 nut 21) further comprises an inner cylinder (Fig. 5 sleeve 23) internally fitted to an inside of the fixing tool (Fig. 5 nut 21), and the first tapered surface (Fig. 5  counter-cone 23a) is provided on an inner peripheral portion (Fig. 5  counter-cone 23a) of the inner cylinder (Fig. 5 sleeve 23).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pilvisto as applied to claim 1 above, and further in view of Hopf (DE102017105178).
Regarding claim 8, Pilvisto discloses the endoscope according to claim 1.
But, Pilvisto fails to disclose wherein the moving mechanism has a piston configured to move with the long member, inside a conduit that is provided in the operation portion, and allows the long member to be inserted through the conduit.
However, Hopf, in the same field of endeavor, discloses wherein the moving mechanism (Fig. 2 hydraulic actuating element 16) has a piston (Fig. 2 proximal piston 24) configured to move with the long member (Fig. 2 Bowden cable 36), inside a conduit (Fig. 2 channel 20, [0015] "The pistons can move within the tube encompassed by the channel. ... ") that is provided in the operation portion (Fig. 2 control element 28), and allows the long member (Fig. 2 Bowden cable 36) to be inserted through the conduit (Fig. 2 channel 20) ([0027] "The Bowden cable 36 and the channel 34 pass through the shaft 12 of the flexible endoscope 10.") 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pilvisto to have the moving mechanism have a piston configured to move with the long member, inside a conduit that is provided in the operation portion, and allows the long member to be inserted through the conduit.
Furthermore, it is known in the art before the effective filing date of the claimed invention that "contamination of the interior or the canal [of an endoscope] is difficult to clean and therefore carries a high risk of infection for subsequent patients"(Hopf [0003]). Also, "complex and possibly unreliable cleaning" can occur while trying to sanitize the " ... parts running inside the shaft [of an endoscope]" (Hopf, [0005]). Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would apply Hopf's solution of a hydraulic power transmission system to avoid contamination of the interior of the endoscope (Hopf [0007]) since the hydraulic power transmission is sealed on both ends by the distal and proximal pistons (Hopf [0015]). 

Regarding Claim 9, Pilvisto in view of Hopf as modified by the claimed invention substantially as claimed, as set forth above in claim 1 and claim 8. Hopf discloses an operation lever (Fig. 2 control element 28) configured to cause the piston (Fig. 2 proximal piston 24) to move in the axial direction ([0017] "The control element preferably actuate the proximal piston."). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pilvisto to have an operation lever configured to cause the piston to move in the axial direction. 
Furthermore, it is known in the art before the effective filing date of the claimed invention that "cable mechanism[s] can become increasingly difficult to move, which makes handling the instrument more difficult" (Hopf [0003]). Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would apply Hopf's solution of an operation lever configured to cause the piston to move in the axial direction to "enable precise control of the forceps elevator" (Hopf [0007]) since "the control element and the proximal piston is thus preferably designed to be essentially rigid" (Hopf [00017]). 

Regarding claim 10, Pilvisto in view of Hopf as modified by the claimed invention substantially 
as claimed, as set forth above in claim 1, claim 8, and claim 9. Hopf discloses wherein the piston (Fig. 2 proximal piston 24) includes a sealing member configured to secure water tightness between the piston and a conduit (Fig. 2 channel 20) through which the piston (Fig. 2 proximal piston 24) is inserted ([0015] "The pistons at the distal and proximal ends of the channel further seal the channel from the interior of the endoscope.").



Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 13 Pilvisto and Hopft fail to teach “wherein the fixing tool further comprises a slide cylinder in the gap between the fixing tool and the inner cylinder, the slide cylinder being configured to be slidable in the axial direction, and another end of the compression spring contacts the slide cylinder to bias the slide cylinder toward the flanged member.”
	Further, this limitation is not found to be anticipated in or rendered obvious by the prior art.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795